Citation Nr: 1756302	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969 with 11 months 7 days of prior service.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a skin disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part


FINDINGS OF FACT

1. Arthritis of the lumbosacral spine was not present during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a low back disorder is etiologically related to service.

2. The preponderance of the evidence is against a finding that the Veteran currently has residuals of a traumatic brain injury (TBI) that was incurred in or caused by service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for residuals of a TBI have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  


Low Back Disorder

The Veteran claims that he has a low back disorder related to his period of active service.  Specifically, during the March 2017 hearing, the Veteran indicated that while performing his duties as a plumber in service, he fell into a 5-foot hole while repairing a water main break.  

The September 2010 VA examiner diagnosed degenerative arthritis of the lumbar spine.  Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records do not show the claimed fall in service.  However, the Veteran did seek treatment in June 1966 for low back pain.  The complaint was noted to be non-descript with no reports of trauma and an examination of the spine was negative.  The Veteran's January 1969 separation examination notes that his spine was "normal" with full range of motion of the lumbar spine and no tenderness or weakness.  He did indicate the he had or had had recurrent back pain on the January 1969 Report of Medical History.  The June 1966 treatment for complaints of back pain is sufficient to satisfy the requirements of Shedden element (2).  

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  

The first post-service evidence of treatment for a back condition is from February 1978 when the Veteran reported intermittent back pain after using a sledge hammer. 

Private treatment records dated in July 2010 state that the Veteran's low back pain is "probably related to his injury in service during the Korean War."  No rationale is provided for this opinion which inaccurately states that the Veteran served in the Korean War.  

The Veteran was afforded a VA examination in September 2010 regarding the nature and etiology of his claimed low back disorder.  At that time, the Veteran reported that the condition has existed since 1966 but was not due to injury or trauma.  He denied treatment for his condition and stated he was never hospitalized for it.  The examiner noted the separation report of medical history dated in January 1969 wherein the Veteran reported recurrent back pain.  The examining physician indicated that the Veteran had recurrent back pain occasionally on lifting heavy objects in 1966-67.  Current imaging studies showed degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's diagnosed back disability less likely than not had its etiology during military service.  The rationale was that while there is a noted recurring back problem, "there is no medical support for offering a connection between a 1969 lumbar strain condition and DJD of the lumbar spine some 40 years later."   

The Veteran provided a March 2017 statement from G.P., M.D. indicating that the Veteran became a patient of his in 1983.  At that time, the Veteran was diagnosed with cervical disc disease and osteoarthritis.  Some years later, the Veteran reported that he fell into a 5-foot hole during service and injured his head, neck, and low back.  Dr. G.P. opined that "the disc injury and subsequent osteoarthritis that I discovered and treated in 1983 may be related to the fall in the military some years before."  Although there was no way to know for sure, Dr. G.P. stated that it would take a "similar injury" to produce the damage in the cervical spine that he treated.  

During the March 2017 hearing, the Veteran testified that the day after the fall he went to the hospital for treatment.  He said that he was there all day and left feeling much better.  However, when he woke up, his back was hurting so bad that he "couldn't get out of bed."  He stated that he sought treatment for his back pain after service in 1971 but he was just told to soak in the bathtub like he was told in Korea.  He said that after going to the doctor a few times for his back pain and being given pain medications and the same instructions, he no longer goes to the doctor when his back is bothering him.  He testified that he has had intermittent back pain since service.    

Based on the above, the presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is not applicable to this case.  There is no evidence indicating the diagnosis of arthritis in the lumbar spine within one year of the Veteran's discharge from service.   

Further, the preponderance of the evidence is against a finding of direct service connection.  Despite the statement provided by Dr. G.P. indicating that the fall in service "may" have caused the Veteran's spine disability, the Board finds that the September 2010 VA opinion is the most probative opinion of record.  In this regard, Dr. G.P.'s opinion was speculative and seemingly related to the Veteran's cervical, rather than lumbar, spine disabilities.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally holding that medical opinions which are speculative, general, or inconclusive in nature will not sustain a claim).  Alternatively, the VA examiner reviewed the Veteran's documented medical history, took a history from the Veteran, and examined his lumbar spine.  The examiner also provided a rationale to support his opinion.  The Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Consideration has been given to the Veteran's assertions that his low back disorder is related to his fall in service.  The Veteran is competent to report that which comes to him through his senses, including that he has experienced back pain since an in-service fall.  As a lay person, however, he is not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With no demonstrated specialized knowledge or training pertaining to the diagnosis and etiology of a musculoskeletal disorder, his opinions may not be afforded more than minimal, if any, probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, there is no evidence of a low back disorder, to include arthritis of the lumbar spine, in service, no evidence of such for over one year after service discharge, and no competent evidence linking a low back disability to service.  The preponderance of the evidence is against the claim, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Traumatic Brain Injury (TBI)

The Veteran contends that service connection should be established for residuals of a TBI that he states he sustained in service.  He asserts that he sustained this injury when he fell into the 5-foot hole and hit his head.  During the March 2017 hearing, the Veteran testified that after the fall, he was unconscious and then confused when he woke up.  

Review of the Veteran's service treatment records shows no complaint or manifestation of a TBI while he was on active duty.  The Veteran's post-service treatment records are similarly absent of complaint or treatment for a TBI.  Indeed, despite complaints of confusion, a December 2005 computed tomography (CT) scan of the brain was negative.  Further, during the March 2017 hearing, the Veteran denied being diagnosed with a TBI.  He stated that he feels like his brain is "okay" and he did not endorse headaches, memory loss, or emotional problems as a result of his claimed in-service fall.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at  the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of a TBI or residuals thereof, nor has any medical or lay evidence describing TBI symptomatology been received by VA.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a TBI, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.   See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of a traumatic brain injury is denied.  


REMAND

Unfortunately, the Board finds that a remand is required before the remaining claims can be adjudicated.

The Veteran claims that he has a skin disorder related to his period of active service.  His service treatment records show treatment for a skin rash throughout 1967.  His post-service records indicate that he sought treatment for a rash including in March 1982, September 1989, October 1989, December 2002, and November 2003.  The various diagnoses include dermatitis.  During the March 2017 hearing, the Veteran testified that the rash has been recurring since discharge but that he does not always seek treatment for flares.  The Veteran is found competent and credible to report ongoing rashes since discharge.  See Jandreau, supra.  During a September 2010 VA examination, the examiner stated that there was only one note in the medical records related to a skin lesion.  Additionally, as there was no rash at the time of the examination, the examiner was unable to render a diagnosis.  As it appears that the VA examiner did not have the Veteran's full medical records and the examination was not performed during a flare-up of the Veteran's rash, the Veteran should be afforded an additional examination.  If possible, the RO should coordinate with the Veteran to attempt to conduct the examination during a flare-up.

Further, the Veteran attributes his current bilateral hearing loss to in-service noise exposure as a plumber.  The May 2011 VA examiner found that the Veteran's current bilateral mild to moderate mid to high frequency sensorineural hearing loss was less likely than not related to military noise exposure.  The rationale was based on normal audiological findings on entrance and separation.  The Board notes that service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Accordingly, the May 2011 VA opinion is inadequate and an addendum opinion should be obtained.  

Finally, the May 2011 VA examiner attributed the Veteran's claimed tinnitus to his hearing loss.  As these issues are inextricably intertwined, entitlement to service connection for tinnitus must be reevaluated upon resolution of the bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While in remand status, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2. Following completion of the above, the Veteran should be afforded a new VA skin disease examination to assess the nature and etiology of his claimed skin condition.  Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active or during a flare-up, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.

The examiner should review the claims file and note such review in the examination report.  All indicated studies should be performed.  The examiner is asked to respond to the following:

(a) Identify all skin disorders diagnosed during the appeal period (from May 2010);

(b) For each skin disorder, is it at least as likely as not (50 percent or greater probability) that the condition had its onset in service or is otherwise related to service?

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report onset and symptoms of his skin rash and that his reports must be considered in formulating the requested opinions.

3. Thereafter, the RO should return the claims file to the VA examiner who performed the May 2011 audiological examination, if available.  If the examiner is not available, another appropriate examiner should respond to the question below.  

The examiner should review the claims file and note such review in the report.  If the examiner finds one is necessary, arrangements for an additional examination should be made.  All indicated studies should be performed.  The examiner is asked to respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to service?

The examiner should note that the Veteran's military occupational specialty as a plumber presumes that he was exposed to at least moderate levels of noise in service.  

A rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report in-service noise exposure and that his reports must be considered in formulating the requested opinions.

The examiner is reminded that the absence of in-service evidence of a hearing disability is not necessarily fatal to a service connection claim if there is evidence that the current disability is causally related to service.  See Hensley, 5 Vet. App. at 159-60.

4. Then, readjudicate the claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


